 1
                                                                   FILED
                                                         CLERK, U.S. DISTRICT COURT
 2

 3                                                          1RYHPEHU
 4
                                                     CENTRAL DISTRICT OF CALIFORNIA
 5                                                                  &6,
                                                         BY: ___________________ DEPUTY


 6

 7

 8                             UNITED STATES DISTRICT COURT
 9                            CENTRAL DISTRICT OF CALIFORNIA
10

11       ROBERT LEE JENKINS, JR.                Case No. CV 18-7526 ODW (SS)

12                          Plaintiff,          ORDER DISMISSING COMPLAINT
13            v.                                WITH LEAVE TO AMEND
14       SGT. HOWARD, et al.,

15                          Defendants.

16

17                                             I.
18                                        INTRODUCTION
19

20           On    August    27,   2018, Plaintiff       Robert        Lee     Jenkins,   Jr.
21   (“Plaintiff”), a California prisoner proceeding pro se, filed a
22   civil rights complaint pursuant to 42 U.S.C. § 1983.1 (“Complaint,”
23
     1
       Under the “mailbox rule,” a pleading filed by a pro se prisoner is
24   deemed to be filed as of the date the prisoner delivered it to prison
     authorities for mailing, not the date on which the pleading may have been
25   received or filed by the court.     Houston v. Lack, 487 U.S. 266, 270
     (1988); see also Douglas v. Noelle, 567 F.3d 1103, 1107 (9th Cir. 2009)
26   (“[T]he Houston mailbox rule applies to § 1983 suits filed by pro se
     prisoners.”); Roberts v. Marshall, 627 F.3d 768, 770 n.1 (9th Cir. 2010)
27   (“When a prisoner gives prison authorities a habeas petition or other
     pleading to mail to court, the court deems the petition constructively
28   ‘filed’ on the date it is signed.”). Here, the Court has calculated the
 1   Dkt. No. 1).   Having screened the Complaint pursuant to 28 U.S.C.

 2   § 1915A(a), the Court DISMISSES it with leave to amend for the
 3   reasons stated below.2
 4

 5                                     II.

 6                          PLAINTIFF’S ALLEGATIONS

 7

 8        Plaintiff sues six officers in the California Men’s Colony

 9   State Prison: (1) Sergeant Howard, (2) Officer Soto, (3) Officer

10   Gofferman, (4) Lieutenant Benett, (5) Captain Fernandez, and (6)

11   Officer Flores.    (Complaint at 4-6).     He also sues (7) Associate

12   Warden P. Denny.   (Id. at 6).    Plaintiff alleges that the officers

13   engaged in a campaign of harassment against him in retaliation for

14   filing grievances against them.         (See id. at 7-23).      Sergeant

15   Howard led the harassment primarily by filing false disciplinary

16   actions against Plaintiff and directing Officers Soto, Gofferman,
17   Flores and others to conduct numerous searches of Plaintiff’s cell
18   and confiscate his property, including legal documents.       (See id.).
19   Plaintiff alleges that he reported these actions to Lieutenant

20

21   filing date of this action pursuant to the mailbox rule as the date
     Plaintiff signed the Complaint. (Complaint at 24). (Citations to the
22   Complaint refer to the pages assigned by the Court’s electronic filing
     system.)
23
     2
       A magistrate judge may dismiss a complaint with leave to amend without
24   the approval of a district judge. See McKeever v. Block, 932 F.2d 795,
     798 (9th Cir. 1991) (finding that “the dismissal of a complaint with
25   leave to amend is a non-dispositive matter”). Consistent with McKeever,
     the Court concludes that its Order Dismissing Complaint with Leave to
26   Amend is a non-dispositive Order. However, pursuant to Federal Rule of
     Civil Procedure 72, if Plaintiff disagrees, he may file an objection with
27   the District Judge. See Bastidas v. Chappell, 791 F.3d 1155, 1162 (9th
     Cir. 2015).
28

                                        2
 1   Benett, Captain Fernandez and Associate Warden P. Denny, but they

 2   failed to address the problems.    (See id.).
 3

 4          Plaintiff claims that Defendants violated his constitutional

 5   rights under the First, Eighth and Fourteenth Amendments.    (Id. at

 6   23).    He seeks $100,000 in compensatory damages from Defendants,

 7   jointly and severally, and $50,000 in punitive damages from each

 8   Defendant, along with injunctive and declaratory relief.    (Id. at

 9   24).

10

11                                   III.

12                            STANDARD OF REVIEW

13

14          Congress mandates that district courts initially screen civil

15   complaints filed by prisoners seeking redress from a governmental

16   entity or employee.    28 U.S.C. § 1915A.   A court may dismiss such
17   a complaint, or any portion thereof, if the court concludes that
18   the complaint: (1) is frivolous or malicious, (2) fails to state a

19   claim upon which relief may be granted, or (3) seeks monetary

20   relief from a defendant who is immune from such relief.          Id.

21   § 1915A(b)(1)–(2); see also id. § 1915(e)(2) (“[The court] shall

22   dismiss the case at any time if the court determines that . . .

23   the action . . . (i) is frivolous or malicious; (ii) fails to state

24   a claim on which relief may be granted; or (iii) seeks monetary

25   relief against a defendant who is immune from such relief.”);

26   accord Lopez v. Smith, 203 F.3d 1122, 1126–27 & n.7 (9th Cir. 2000)
27   (en banc). In addition, dismissal may be appropriate if a complaint

28   violates Rule 8 of the Federal Rules of Civil Procedure.     McHenry

                                       3
 1   v. Renne, 84 F.3d 1172, 1179 (9th Cir. 1996); Nevijel v. Northcoast

 2   Life Ins. Co., 651 F.2d 671, 673 (9th Cir. 1981).                     Pro se pleadings

 3   are    “to    be    liberally   construed”        and   “held    to     less    stringent

 4   standards” than those drafted by a lawyer.                       Erickson v. Pardus,

 5   551 U.S. 89, 94 (2007) (per curiam).

 6

 7                                              III.

 8                                         DISCUSSION

 9

10          Plaintiff’s Complaint warrants dismissal because it violates

11   Rule 8 of the Federal Rules of Civil Procedure.                       However, because

12   the defects may be corrected, the Court grants Plaintiff leave to

13   amend.       See Lopez, 203 F.3d at 1130-31.

14

15          Rule     8    governs    how   to     plead      claims     in    a     complaint.

16   Specifically, Rule 8(a)(2) requires that a complaint contain “‘a
17   short and plain statement of the claim showing that the pleader is
18   entitled to relief,’ in order to ‘give the defendant fair notice
19   of what the . . . claim is and the grounds upon which it rests.’”
20   Bell Atlantic Corp. v. Twombly, 550 U.S. 544, 555 (2007) (quoting
21   Fed.    R.    Civ.    P.   8(a)).     Rule      8(d),    moreover,      requires     each

22   allegation of a complaint to be “simple, concise, and direct.”

23   Fed. R. Civ. P. 8(d)(1).

24

25          Rule 8 may be violated not only when a pleading “says too

26   little,” but also “when a pleading says too much.”                      Knapp v. Hogan,
27   738 F.3d 1106, 1108 (9th Cir. 2013) (emphasis in original); see

28   also Cafasso, U.S. ex rel. v. Gen. Dynamics C4 Sys., Inc., 637 F.3d

                                                 4
 1   1047, 1059 (9th Cir. 2011) (“While ‘the proper length and level of

 2   clarity for a pleading cannot be defined with any great precision,’
 3   Rule 8(a) has ‘been held to be violated by a pleading that [is]
 4   needlessly long.”) (quoting 5 Charles A. Wright & Arthur R. Miller,
 5   Federal Practice & Procedure § 1217 (3d ed. 2010)); id. at 1058 (a
 6   litigant has no right to file a complaint of unlimited length and

 7   opacity).     In the words of the Ninth Circuit, “[D]istrict courts

 8   are busy enough without having to penetrate a tome approaching the

 9   magnitude of War and Peace to discern a plaintiff’s claims and

10   allegations.”     Id. at 1059.      “Prolix, confusing complaints . . .

11   impose unfair burdens on litigants and judges.”          McHenry, 84 F.3d

12   at 1179-80.     Moreover, “Something labeled a complaint but written

13   . . .       prolix in evidentiary detail, yet without simplicity,

14   conciseness and clarity as to whom plaintiffs are suing for what

15   wrongs, fails to perform the essential functions of a complaint.”

16   Id. at 1180.
17

18        Here,     Plaintiff   relays    all   of   his   allegations   in   an

19   excessively detailed, discursive, rambling narrative over fifteen

20   pages of dense, lengthy paragraphs.        The allegations span a variety

21   of incidents involving numerous people.         (See Complaint at 7-23).

22   Following those fifteen pages is a single paragraph setting forth

23   Plaintiff’s one “claim,” which is simply that all of the Defendants

24   violated his First, Eighth and Fourteenth Amendment rights through

25   their alleged conduct.     (Id. at 24).      The Complaint also includes

26   more than one hundred pages of exhibits.
27

28

                                           5
 1          In sum, the Complaint violates Rule 8 because it is needlessly

 2   lengthy and fails to clearly identify the specific incident giving
 3   rise to each individual violation and the specific Defendants
 4   Plaintiff     believes    are     liable       for   each   of    those    asserted
 5   violations.     Accordingly, the Court dismisses the Complaint with
 6   leave to amend.    Cf. Hatch v. Reliance Ins. Co., 758 F.2d 409, 415

 7   (9th Cir. 1985) (upholding a Rule 8 dismissal of a complaint with

 8   attachments that “exceeded 70 pages in length, [and was] confusing

 9   and conclusory”); McHenry, 84 F.3d at 1177-80 (upholding a Rule

10   8(a) dismissal of a complaint that was “argumentative, prolix,

11   replete with redundancy, and largely irrelevant”).                      Any amended

12   complaint should, among other things, include individual claims

13   based on particular incidents or violations.                 Each claim should

14   name   the   particular    Defendants         responsible   and   set     forth   the

15   relevant supporting allegations in clear and concise numbered

16   paragraphs.
17

18                                            IV.

19                                      CONCLUSION

20

21          For the reasons stated above, the Complaint is dismissed with

22   leave to amend.     If Plaintiff still wishes to pursue this action,

23   he is granted thirty (30) days from the date of this Memorandum

24   and Order within which to file a First Amended Complaint.                    In any

25   amended complaint, the Plaintiff shall cure the defects described

26   above.       Plaintiff    shall    not     include    new   defendants      or    new
27   allegations that are not reasonably related to the claims asserted

28   in the original complaint.          The First Amended Complaint, if any,

                                               6
 1   shall be complete in itself and shall bear both the designation

 2   “First Amended Complaint” and the case number assigned to this
 3   action.     It shall not refer in any manner to any previously filed
 4   complaint in this matter.
 5

 6        In   any     amended    complaint,    Plaintiff     should   confine     his

 7   allegations to those operative facts supporting each of his claims.

 8   Plaintiff    is   advised    that   pursuant    to   Federal   Rule   of    Civil

 9   Procedure 8(a), all that is required is a “short and plain statement

10   of the claim showing that the pleader is entitled to relief.”

11   Plaintiff is strongly encouraged to utilize the standard civil

12   rights complaint form when filing any amended complaint, a copy of

13   which is attached.          In any amended complaint, Plaintiff should

14   identify the nature of each separate legal claim and make clear

15   what specific factual allegations support each of his separate

16   claims.     Plaintiff is strongly encouraged to keep his statements
17   concise and to omit irrelevant details.              It is not necessary for
18   Plaintiff to cite case law, include legal argument, or attach
19   exhibits at this stage of the litigation. Plaintiff is also advised
20   to omit any claims for which he lacks a sufficient factual basis.
21

22        Plaintiff is explicitly cautioned that failure to timely file

23   a First Amended Complaint or failure to correct the deficiencies

24   described above, will result in a recommendation that this action

25   be dismissed with prejudice for failure to prosecute and obey court

26   orders    pursuant    to    Federal   Rule     of    Civil   Procedure     41(b).
27   Plaintiff is further advised that if he no longer wishes to pursue
28   this action,      he may voluntarily dismiss it by filing a Notice of

                                            7
 1   Dismissal   in   accordance   with   Federal   Rule   of   Civil   Procedure

 2   41(a)(1).   A form Notice of Dismissal is attached for Plaintiff’s

 3   convenience.

 4

 5   DATED:   November 2, 2018
 6                                              /S/         __________
                                             SUZANNE H. SEGAL
 7                                      UNITED STATES MAGISTRATE JUDGE

 8
          THIS   DECISION   IS   NOT   INTENDED   FOR   PUBLICATION     IN   LEXIS,
 9
     WESTLAW OR ANY OTHER LEGAL DATABASE.
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26
27

28

                                          8
